Citation Nr: 1500841	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran had active duty from February 1965 to February 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for tinnitus and assigned an initial 10 percent disability rating, effective June 29, 2010.    The Veteran perfected a timely appeal of the assigned rating

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for tinnitus, and the evidence does not warrant referral for extra-schedular consideration.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.87, Diagnostic Code 6260 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the March 2011 rating decision, the RO issued a letter in July 2010 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated, thereby making 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice requirements.  Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The July 2010 letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.

In addition, the RO obtained the Veteran's service treatment records, post-service VA and private treatment records, and VA examination and medical opinion, and lay statements.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  Accordingly, VA has no duty to inform or assist that was unmet with respect to obtaining all available identified treatment records.

II. Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Recurrent tinnitus will be assigned a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  A separate evaluation for tinnitus may be combined with an evaluation under diagnostic codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Id. at Note (1).  Only a single evaluation will be assigned for recurrent tinnitus, whether it is perceived in one ear, both ears, or the head.  Id. at Note (2). 

Here, the Veteran is already in receipt of the maximum schedular rating of 10 percent for tinnitus.  He contends that a higher rating is warranted due to the severity of his tinnitus.  VA's Office of General Counsel, in a precedential opinion, ruled that 38 C.F.R. § 4.87, Diagnostic Code 6260, authorizes a single 10 percent disability rating for tinnitus, regardless of whether tinnitus is perceived as unilateral, bilateral, or in the head.  The opinion further indicated that separate ratings for tinnitus for each ear may not be assigned under Diagnostic Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-2003 (May 22, 2003).  Precedential opinions of VA's General Counsel are binding on the Board.   See 38 U.S.C.A. § 7104(c) (West 2002).  Since the veteran is already receiving the maximum allowable rating for the entire appeal period, there is no issue regarding staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was afforded a VA audiology examination in December 2010.  At the time of the examination, the Veteran reported that he had tinnitus that was constant and worse in the left.  Physical examination revealed clear external auditory canals in both ears and normal tympanograms in both ears.

In his April 2011 Notice of Disagreement (NOD), the Veteran asserted that he disagreed with the 10 percent evaluation for his tinnitus condition because the ringing in his left ear was very severe and he was also suffering with ringing in his right ear that was getting worse.

A May 2011 and March 2012 VA treatment record noted the Veteran's tinnitus as stable and unchanged, respectively.

An October 2012 VA treatment record (on VBMS) shows that the Veteran presented to the emergency room with complaints of ringing in his ears.  He stated that he had been dizzy and unable to sleep.  The triage nursing assessment was that there was no acute distress noted and the Veteran was ambulatory without difficulty.  When seen by the treating physician, Dr. Jo. L Harbour, it was noted that the Veteran presented with complaints of ringing ears for years but with more recent complaints of worsening, being unable to talk, and being off balance for a couple of days.  He reported that he could not tell whether he was speaking softly or loudly.  It was noted that the Veteran did not have dysarthria or dysphasia.  He said that his ears felt full and his hearing had gotten worse in both ears.  He denied fever or chills and reported that he felt "sinus fullness" and had nasal drainage.  

Upon examination, the Veteran had oil soaked in his ear canals.  He did not have cerumen impactions.  There was minimal movement on Valsalva maneuver bilaterally.  There was scarring but no inflammatory changes at the time.  There was no mastoid tenderness.  His neck was supple and he had boggy turbinates.  His gait was normal on walking in the hallway.  There was no weakness in his extremities.  Dr. Harbour noted review of the Veteran's computerized patient record system (CPRS) file and acknowledged a 2007 ears, note, and throat (ENT) consultation for "nearly identical symptoms" of which the Veteran was currently reporting.  Dr. Harbour indicated that the only change was that the Veteran stated that both ears were worse at the time and he was having some episodic vertigo.  Labs revealed no acute intracranial abnormality.  The Veteran was diagnosed with chronic tinnitus with vertigo and a decline in hearing.  The plan was to begin the Veteran on a trial of medications, to include antivert, nasal steroid, and afrin spray.  Dr. Harbour also noted that the Veteran may have needed ENT evaluation with his primary care provider.  

Upon discharge, Dr. Harbour again noted the Veteran's long time complaints of ringing in his ears.  He noted that at the examination, the Veteran's balance was affected and that his head and sinuses had been scanned to identify the cause.  There were some chronic/old changes but nothing acute was found.  The plan was to try some antivert for his balance/vertigo symptoms along with a nasal steroid that would shrink the membranes to help the Veteran's middle ear to drain, and a night time afrin spray for a few days as it would take the steroid time to work.  Dr. Harbour indicated that he would flag his note to the Veteran's primary care provider and if no improvement was shown, then the Veteran may have required further evaluation by a specialist.  The Veteran was instructed to return for worsening, weakness, difficulty speaking, or visual changes.

The Board notes that post-service treatment records are otherwise silent as to any complaints of or treatment for tinnitus following the aforementioned October 2012 VA treatment record.  The constant noise and discomfort that the Veteran complains of is contemplated under the schedular rating for tinnitus, and only a single evaluation is warranted whether the condition is in one or both ears.  See 38 C.F.R. § 4.87, DC 6260 & Note (2). 

The Board has considered whether an extraschedular rating is warranted.  An extra-schedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In this case, the constant noise and discomfort of the Veteran's tinnitus is fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disabilities on appeal, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there is no indication of marked interference with employment or frequent periods of hospitalization due to tinnitus.  As such, it is unnecessary to refer this claim for consideration of an extra-schedular rating.  See id.   

The Board has also considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, there is no indication that the Veteran has been unemployed at any time during the appeal due to his service-connected tinnitus.  As such, a claim for a TDIU is not raised. 

In conclusion, the preponderance of the evidence is against a rating in excess of 10 percent for tinnitus.  As such, the benefit of the doubt doctrine does not apply and his claim must be denied.  38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


